Citation Nr: 1549513	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-35 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a Board video-conference hearing in August 2015.  The transcript has been associated with the Virtual VA electronic record.  The record was held open for 90 days until November 5, 2015 so that the Veteran could submit additional evidence; however, to date, none has been submitted.

The Board observes that, prior to the hearing, additional evidence was submitted in December 2013 and March 2014 that has not been considered by the agency of original jurisdiction (AOJ).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in December 2013 and he did not request AOJ consideration of such evidence.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider such evidence.  

The Board further notes that, at the August 2015 hearing, the Veteran testified that, because of his hearing loss and tinnitus, and the effect they have on his daily life, he experiences depression.  The Veteran is advised that, if he wishes to file a claim for such disorder, he should so inform the RO.

This appeal was processed using the electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in May 2011 prior to the rating decision on appeal that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Specifically, the Veteran was advised that he may be entitled to compensation at the 100 percent rating if he were unable to secure and follow a substantially gainful occupation. because of his service-connected disabilities.  Moreover, the letter informed him of what type of information and evidence was needed to establish an effective date.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA treatment, an employer statement, a December 2013 private opinion, and a June 2011 VA examination report.  Moreover, the Veteran's statements, including his hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded a VA examination in June 2011 addressing the issue of TDIU.  The Board finds that the VA examination is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Specifically, such examination, as well as the private audiological evaluation conducted in December 2013, provide a complete description of the functional effects resulting from the Veteran's service-connected bilateral hearing loss and tinnitus.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Therefore, the Board accordingly finds no reason to remand for further examination. 

Additionally, in August 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015, the Veterans Law Judge enumerated the issue on appeal. Also, information was solicited regarding the functional impact the Veteran's service-connected disabilities had on his daily life and employment, to include his contentions that such render him unemployable.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board notes that throughout the course of the appeal, the Veteran was service-connected for hearing loss, rated as 70 percent disabling, and tinnitus, rated as 10 percent disabling, resulting in a combined disability rating of 70 percent as of March 24, 2011, the date his TDIU claim was received.  In turn, the Veteran had at least one disability ratable at 40 percent or more and a combined rating of 70 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU throughout the course of the appeal.  38 C.F.R. § 4.16(a).  

Nevertheless, the Board must still determine whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

At the Board hearing, the Veteran testified that he quit work in 1992 due to his hearing loss.  He further reported that he had a high school GED and had worked for 40 years in automobile body/paint repairs.  He indicated that he was unable to understand people so he missed instructions, which at times, could put people in danger.  He also had to have people repeat themselves.  In general, he reported that his hearing impairment precluded him from working.  

The evidence of record has been thoroughly reviewed.  The record shows that the Veteran filed his claim for a TDIU in March 2011 indicating that he last worked in 1992 in an automobile body/repair shop. 

The Board notes that prior to filing this claim, the Veteran was last afforded a VA examination in April 2003.  At such time, the claims file was reviewed.  The Veteran reported that he had difficulty understanding speech in many types of listening situations, and could not understand the dialogue of a television show very well.  He stated that he had learned to read lips and it assisted him when a person was facing him when speaking to him.  He could not hear nature sounds, i.e., birds.  It was especially difficult for him to discriminate speech when more than one person was speaking at the same time or in the presence of background noise.  He did not talk on the phone very often, and could not understand when a woman was speaking on the phone.  The Veteran reported that he had worked in body shops.  Importantly, he provided that the shops he worked in were small one-man shops and he was usually the only one in the shop and on occasion he may have been with another person.  He stated that it was not a noisy environment.

The Veteran was afforded a VA examination in June 2011 in connection with his current claim.  The claims file and medical records were reviewed.  It was noted that, after service, the Veteran worked as an auto body man, auto painter, parts manager, and shop foreman for various car dealerships.  He was self-employed for 12 years.  The examiner noted a significant effect on occupation due to hearing difficulty.  However, the examiner opined that the Veteran's hearing loss did not preclude meaningful, gainful work in either physical or sedentary employment.  The examiner rationalized that the current hearing impairment would cause functional difficulties in vocations that require localization of sound and as well as verbal communication when face to face communication was not possible.  Communication difficulties would be greatest in situations of background noise.  However, functional difficulties associated with hearing impairment and deafness do not preclude meaningful and gainful employment in either physical or sedentary jobs.  Overcoming functional difficulties require either increasing the signal strength or decreasing the background noise as well as enhancing face to face communication.  These problems can be overcome with modern telecommunication systems, rehabilitation, and hearing aids.  

A July 2013 employer statement provided that the Veteran had been an employee at its body shop, but it could not provide exact dates.  However, no further information was given concerning circumstances surrounding the Veteran's decision to quit.  

The Veteran also submitted a statement from a fellow coworker whom he had worked with at the body shop for about eight years.  The Veteran's coworker indicated that the Veteran's hearing loss had worsened and it got so bad that he could not understand people if they were more than a few feet away.  However, he indicated that he did not to what extent the Veteran's hearing loss had to do with him quitting his job, but was sure it had a heavy bearing on his decision.  To his knowledge, the Veteran had not worked since such time.  

In support of his claim, the Veteran also submitted a December 2013 opinion from a private audiologist.  The examiner observed that the Veteran's type of hearing loss can cause difficulties in following conversations in all types of listening situations.  He had worked in a body shop for most of his life and has difficulty understanding what was being said in that type of environment due to all other external noises.  The hearing loss he experiences compounds the difficulty of understanding what is being said in this type of work environment.  He also was very self-conscious of misunderstanding what is being said and not performing the work duty properly and is embarrassed to ask people to repeat themselves.  In conclusion, the examiner found that the type of hearing loss the Veteran experiences can cause difficulty hearing in all types of listening situations, such as, home, noisy situations, theatre, speakers, and work environments.  He should continue to wear hearing aids, attend follow-up appointments as needed, annual audiological evaluations, and wear hearing protection when exposed to loud noises.

As indicated previously, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib, supra.  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore, supra.  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the June 2011 VA examiner and December 2013 private audiologist are highly probative.  

Although the Veteran asserted that the June 2011 VA examination was inadequate, besides a generalization that the examiner was not qualified and that there was some sort of conflict or bias, he provided no specific details to show that the examination was insufficient.  Also, a VA examiner is presumed to have properly discharged his duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347   (Fed. Cir. 2004).  Essentially, the Veteran disagrees with the VA examiner's analysis of the facts.  However, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination was inadequate on the basis of bias.  

Importantly, the examination was performed by the Chief of Audiology Services at the Fayetteville, Arkansas, VA Medical Center.  Moreover, the examination report shows that the VA examiner considered the full record, to include the Veteran's work history and his complaints regarding the impact his bilateral hearing loss and tinnitus have on his ability to perform his employment duties, in offering thorough opinions regarding the Veteran's functional impairment due to his service-connected disabilities.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinions.
  
Thus, based on the highly probative VA examination with opinion, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  
While the examiner observed communication limitations that impacted the Veteran's ability to work in his usual field, there is simply no competent medical evidence to support the finding that the Veteran's disabilities preclude his ability to work in the automobile repair industry, or another area of work.  Importantly, the only medical opinion addressing this matter weigh against the claim.  In this regard, the examiner indicated that the Veteran could still perform physical and/or sedentary work and provided a rationale for this finding.  

The Board recognizes that the December 2013 private opinion also documented that the Veteran's hearing loss could cause difficulty hearing in all types of listening situations, such as work environments.  Nevertheless, the described functional impairment is essentially the same as noted at the VA examination.  The examiner offered no opinion that the Veteran was precluded from all types of gainful employment due to his hearing impairment.  In sum, while, again, the Veteran would have difficulty understanding people, this functional impairment does not preclude gaining or maintaining substantially gainful employment.  

Furthermore, to the extent that the Veteran, his fellow coworker and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's difficulty hearing at various times, to include while at work, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical opinion.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

The Board also finds it significant that, at the prior April 2003 VA audiological examination, 11 years after he quit working, the Veteran gave no indication that his hearing loss had affected his ability to maintain employment.  Rather, he stated that he worked in small one man shops or maybe with one other person and indicated that it was not a noisy environment.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In contrast to his present statements made in pursuit of his current claim, he made no indication at the prior examination that he had quit work due to his hearing loss.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made more contemporaneous to when he quit his employment, to be more probative than the Veteran's statements made many years later in connection with his claim for VA benefits.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


